Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment, filed June 21, 2022, has been fully considered and entered.  Accordingly, Claims 1-20 are pending in this application.  Claims 1-5, 9-13, and 17-20 have been amended.  Claims 1, 9, and 17 are independent claims.
In light of Applicant’s Amendment, the rejection of Claims 1-20 under 35 U.S.C. 101 for being directed to an abstract idea without significantly more, has been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claims 1-6, 9-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cella (PG Pub. No. 2020/0294133 A1) and further in view of Hunn (PG Pub. No. 2018/0005186 A1) and Schanz (US Patent No. 6,064,968 A).
Regarding Claim 1, Cella discloses a computing system comprising:
a memory configured to store a cancellation engine (see Cella, paragraph [2014], where methods and systems described herein may be deployed in part or in whole through a machine that executes computer software, program codes, and/or instructions on a processor); and
a processor coupled to the memory (see Cella, paragraph [2014], where methods and systems described herein may be deployed in part or in whole through a machine that executes computer software, program codes, and/or instructions on a processor) and configured to:
receive, via an application programming interface (API) of the cancellation engine, a call from an external software application (see Cella, paragraph [0880 - 0883], where loan management circuit 5592 may be structured to interpret an event 5539 relevant to the loan, and to perform an action 5538 related to the loan in response to the event relevant to the loan … The action related to the loan may include at least one of: modifying the terms and conditions for the loan, providing a notice to one of the parties, providing a required notice to a borrower of the loan, and foreclosing on a property subject to the loan.  The corresponding API components of the circuits may further include user interfaces structured to interact with a plurality of users of the system);
Cella does not disclose:
identify a document type of the electronic document and a jurisdiction of the electronic document based on a document identifier included in the call;
determine that no available cancellation actions exist for the electronic document at the cancellation engine based on the identified jurisdiction and document type;
in response to the determination, identify an endpoint associated with the electronic document and retrieve one or more available cancellation actions from an external source via the identified endpoint; and
output, via the API from which the call was received, information about the one or more available cancellation actions to a user interface of the external software application.
The combination of Cella and Hunn discloses: 
identify a document type of the electronic document (see Cella, paragraph [0158], where Certain considerations for the person of skill in the art, or embodiments of the present disclosure in choosing an appropriate geolocation to manage, include, without limitation: the legality of the geolocation given the jurisdiction of the transaction, the data available for a given collateral, the anticipated transaction type (loan, bond or debt), the specific type of collateral, the ratio of the loan to value, the ratio of the collateral to the loan, the gross transaction/loan amount, the frequency of travel of the borrower to certain jurisdictions and other considerations) and a jurisdiction of the electronic document (see Cella, paragraph [0952], where jurisdiction definition circuit 7398 may be structured to determine a jurisdiction for at least one of the plurality of entities in response to the location information; see also paragraph [0883], where The corresponding API components of the circuits may further include user interfaces structured to interact with a plurality of users of the system) based on a document identifier included in the call (see Hunn, paragraph [0035], where Fig. 29 is a schematic demonstrating a contract object graph data structure being queried via API to display data to a user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cella with Hunn for the benefit of forming, storing, managing, and executing contracts (see Hunn, Abstract).
The combination of Cella and Hunn does not disclose:
determine that no available cancellation actions exist for the electronic document at the cancellation engine based on the identified jurisdiction and document type;
in response to the determination, identify an endpoint associated with the electronic document and retrieve one or more available cancellation actions from an external source via the identified endpoint; and
output, via the API from which the call was received, information about the one or more available cancellation actions to a user interface of the external software application.
Debow discloses:
determine that no available cancellation actions exist for the electronic document at the cancellation engine based on the identified jurisdiction and document type (see Debow, paragraph [0086], where at step 100, the issuer device receives information regarding a new option when the new option is not within the issuer change parameters; in this instance, the transaction processing entity device is processing an automatic or manual updating of the options data file [it is the position of the Examiner that manual updating suggests the use of a user interface]); and
in response to the determination, identify an endpoint associated with the electronic document and retrieve one or more available cancellation actions from an external source via the identified endpoint (see Debow, paragraph [0086], where at step 100, the issuer device receives information regarding a new option when the new option is not within the issuer change parameters; in this instance, the transaction processing entity device is processing an automatic or manual updating of the options data file [it is the position of the Examiner that manual updating suggests the use of a user interface]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cella and Hunn with Debow for the benefit of receiving and updating transaction options (see Debow, Abstract).
The combination of Cella, Hunn, and Debow does not disclose:
output, via the API from which the call was received, information about the one or more available cancellation actions to a user interface of the external software application.
The combination of Cella, Hunn, Debow, and  Schanz discloses output, via the API from which the call was received (see Hunn, paragraph [0035], where Fig. 29 is a schematic demonstrating a contract object graph data structure being queried via API to display data to a user), information about the one or more available cancellation actions to a user interface of the external software application (see Schanz, column 2, lines 38, where in response to the user selections, elements of the selected component that are unique to the first and second legal jurisdictions, respectively, are displayed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cella, Hunn, and Debow with Schanz for the benefit of displaying unique and common legal requirements for a regulated activity among multiple jurisdictions (see Schanz, Abstract).
Regarding Claim 2, Cella in view of Hunn, Debow, and Schanz discloses the computing system of Claim 1, wherein:
Cella does not disclose the call received via the API comprises a document type of the electronic document, a unique identifier of the electronic document, and an identifier of one or more jurisdictions associated with the document. The combination of Cella and Hunn discloses the call received via the API comprises a document type of the electronic document (see Cella, paragraph [0158], where Certain considerations for the person of skill in the art, or embodiments of the present disclosure in choosing an appropriate geolocation to manage, include, without limitation: the legality of the geolocation given the jurisdiction of the transaction, the data available for a given collateral, the anticipated transaction type (loan, bond or debt), the specific type of collateral, the ratio of the loan to value, the ratio of the collateral to the loan, the gross transaction/loan amount, the frequency of travel of the borrower to certain jurisdictions and other considerations), a unique identifier of the electronic document (see Hunn, paragraph [0035], where Fig. 29 is a schematic demonstrating a contract object graph data structure being queried via API to display data to a user), and an identifier of one or more jurisdictions associated with the document (see Cella, paragraph [0952], where jurisdiction definition circuit 7398 may be structured to determine a jurisdiction for at least one of the plurality of entities in response to the location information; see also paragraph [0883], where The corresponding API components of the circuits may further include user interfaces structured to interact with a plurality of users of the system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cella with Hunn for the benefit of forming, storing, managing, and executing contracts (see Hunn, Abstract).
Regarding Claim 3, Cella in view of Hunn, Debow, and Schanz discloses the computing system of Claim 1, wherein the processor is further configured to:
Cella does not disclose checking with the external source whether the one or more available cancellation actions exist in response to the determination that no available cancellation actions exist for the electronic document at the cancellation engine.  Debow discloses checking with the external source whether the one or more available cancellation actions exist in response to the determination that no available cancellation actions exist for the electronic document at the cancellation engine (see Debow, paragraph [0086], where at step 100, the issuer device receives information regarding a new option when the new option is not within the issuer change parameters; in this instance, the transaction processing entity device is processing an automatic or manual updating of the options data file [it is the position of the Examiner that manual updating suggests the use of a user interface]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cella with Debow for the benefit of receiving and updating transaction options (see Debow, Abstract).
Regarding Claim 4, Cella in view of Hunn, Debow, and Schanz discloses the computing system of Claim 3, wherein the processor is configured to:
Cella does not disclose trigger the identified endpoint to search external resources for possible cancellation actions.  Debow discloses trigger the identified endpoint to search external resources for possible cancellation actions (see Debow, paragraph [0086], where at step 100, the issuer device receives information regarding a new option when the new option is not within the issuer change parameters; in this instance, the transaction processing entity device is processing an automatic or manual updating of the options data file [it is the position of the Examiner that manual updating suggests the use of a user interface]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cella with Debow for the benefit of receiving and updating transaction options (see Debow, Abstract).
Regarding Claim 5, Cella in view of Hunn, Debow, and Schanz discloses the computing system of Claim 1, wherein the processor is further configured to:
Cella does not disclose modify default available cancellation actions of the identified jurisdiction with newly defined cancellation actions entered via the user interface.  Debow discloses modify default available cancellation actions of the identified jurisdiction with newly defined cancellation actions entered via the user interface (see Debow, paragraph [0086], where at step 100, the issuer device receives information regarding a new option when the new option is not within the issuer change parameters; in this instance, the transaction processing entity device is processing an automatic or manual updating of the options data file [it is the position of the Examiner that manual updating suggests the use of a user interface]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cella with Debow for the benefit of receiving and updating transaction options (see Debow, Abstract).
Regarding Claim 6, Cella in view of Hunn, Debow, and Schanz discloses the computing system of Claim 5, wherein the processor is further configured to:
Cella does not disclose change text content of a default cancellation action based on input received via the user interface.  Debow discloses change text content of a default cancellation action based on input received via the user interface (see Debow, paragraph [0086], where at step 100, the issuer device receives information regarding a new option when the new option is not within the issuer change parameters; in this instance, the transaction processing entity device is processing an automatic or manual updating of the options data file [it is the position of the Examiner that manual updating suggests the use of a user interface]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cella with Debow for the benefit of receiving and updating transaction options (see Debow, Abstract).
Regarding Claim 9, Cella discloses a method comprising:
storing a cancellation engine in a memory that is coupled to a processor (see Cella, paragraph [2014], where methods and systems described herein may be deployed in part or in whole through a machine that executes computer software, program codes, and/or instructions on a processor);
receive, via an application programming interface (API) of the cancellation engine, a call from an external software application (see Cella, paragraph [0880 - 0883], where loan management circuit 5592 may be structured to interpret an event 5539 relevant to the loan, and to perform an action 5538 related to the loan in response to the event relevant to the loan … The action related to the loan may include at least one of: modifying the terms and conditions for the loan, providing a notice to one of the parties, providing a required notice to a borrower of the loan, and foreclosing on a property subject to the loan.  The corresponding API components of the circuits may further include user interfaces structured to interact with a plurality of users of the system);
Cella does not disclose:
identify a document type of the electronic document and a jurisdiction of the electronic document based on a document identifier included in the call;
determine that no available cancellation actions exist for the electronic document at the cancellation engine based on the identified jurisdiction and document type;
in response to the determination, identify an endpoint associated with the electronic document and retrieve one or more available cancellation actions from an external source via the identified endpoint; and
output, via the API from which the call was received, information about the one or more available cancellation actions to a user interface of the external software application.
The combination of Cella and Hunn discloses: 
identify a document type of the electronic document (see Cella, paragraph [0158], where Certain considerations for the person of skill in the art, or embodiments of the present disclosure in choosing an appropriate geolocation to manage, include, without limitation: the legality of the geolocation given the jurisdiction of the transaction, the data available for a given collateral, the anticipated transaction type (loan, bond or debt), the specific type of collateral, the ratio of the loan to value, the ratio of the collateral to the loan, the gross transaction/loan amount, the frequency of travel of the borrower to certain jurisdictions and other considerations) and a jurisdiction of the electronic document (see Cella, paragraph [0952], where jurisdiction definition circuit 7398 may be structured to determine a jurisdiction for at least one of the plurality of entities in response to the location information; see also paragraph [0883], where The corresponding API components of the circuits may further include user interfaces structured to interact with a plurality of users of the system) based on a document identifier included in the call (see Hunn, paragraph [0035], where Fig. 29 is a schematic demonstrating a contract object graph data structure being queried via API to display data to a user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cella with Hunn for the benefit of forming, storing, managing, and executing contracts (see Hunn, Abstract).
The combination of Cella and Hunn does not disclose:
determine that no available cancellation actions exist for the electronic document at the cancellation engine based on the identified jurisdiction and document type;
in response to the determination, identify an endpoint associated with the electronic document and retrieve one or more available cancellation actions from an external source via the identified endpoint; and
output, via the API from which the call was received, information about the one or more available cancellation actions to a user interface of the external software application.
Debow discloses:
determine that no available cancellation actions exist for the electronic document at the cancellation engine based on the identified jurisdiction and document type (see Debow, paragraph [0086], where at step 100, the issuer device receives information regarding a new option when the new option is not within the issuer change parameters; in this instance, the transaction processing entity device is processing an automatic or manual updating of the options data file [it is the position of the Examiner that manual updating suggests the use of a user interface]); and
in response to the determination, identify an endpoint associated with the electronic document and retrieve one or more available cancellation actions from an external source via the identified endpoint (see Debow, paragraph [0086], where at step 100, the issuer device receives information regarding a new option when the new option is not within the issuer change parameters; in this instance, the transaction processing entity device is processing an automatic or manual updating of the options data file [it is the position of the Examiner that manual updating suggests the use of a user interface]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cella and Hunn with Debow for the benefit of receiving and updating transaction options (see Debow, Abstract).
The combination of Cella, Hunn, and Debow does not disclose:
output, via the API from which the call was received, information about the one or more available cancellation actions to a user interface of the external software application.
The combination of Cella, Hunn, Debow, and  Schanz discloses output, via the API from which the call was received (see Hunn, paragraph [0035], where Fig. 29 is a schematic demonstrating a contract object graph data structure being queried via API to display data to a user), information about the one or more available cancellation actions to a user interface of the external software application (see Schanz, column 2, lines 38, where in response to the user selections, elements of the selected component that are unique to the first and second legal jurisdictions, respectively, are displayed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cella, Hunn, and Debow with Schanz for the benefit of displaying unique and common legal requirements for a regulated activity among multiple jurisdictions (see Schanz, Abstract).
Regarding Claim 10, Cella in view of Hunn, Debow, and Schanz discloses the method of Claim 9, wherein:
Cella does not disclose the call received via the API comprises a document type of the electronic document, a unique identifier of the electronic document, and an identifier of one or more jurisdictions associated with the document. The combination of Cella and Hunn discloses the call received via the API comprises a document type of the electronic document (see Cella, paragraph [0158], where Certain considerations for the person of skill in the art, or embodiments of the present disclosure in choosing an appropriate geolocation to manage, include, without limitation: the legality of the geolocation given the jurisdiction of the transaction, the data available for a given collateral, the anticipated transaction type (loan, bond or debt), the specific type of collateral, the ratio of the loan to value, the ratio of the collateral to the loan, the gross transaction/loan amount, the frequency of travel of the borrower to certain jurisdictions and other considerations), a unique identifier of the electronic document (see Hunn, paragraph [0035], where Fig. 29 is a schematic demonstrating a contract object graph data structure being queried via API to display data to a user), and an identifier of one or more jurisdictions associated with the document (see Cella, paragraph [0952], where jurisdiction definition circuit 7398 may be structured to determine a jurisdiction for at least one of the plurality of entities in response to the location information; see also paragraph [0883], where The corresponding API components of the circuits may further include user interfaces structured to interact with a plurality of users of the system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cella with Hunn for the benefit of forming, storing, managing, and executing contracts (see Hunn, Abstract).
Regarding Claim 11, Cella in view of Hunn, Debow, and Schanz discloses the method of Claim 9, further comprising:
Cella does not disclose checking with the external source whether the one or more available cancellation actions exist in response to the determination that no available cancellation actions exist for the electronic document at the cancellation engine.  Debow discloses checking with the external source whether the one or more available cancellation actions exist in response to the determination that no available cancellation actions exist for the electronic document at the cancellation engine (see Debow, paragraph [0086], where at step 100, the issuer device receives information regarding a new option when the new option is not within the issuer change parameters; in this instance, the transaction processing entity device is processing an automatic or manual updating of the options data file [it is the position of the Examiner that manual updating suggests the use of a user interface]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cella with Debow for the benefit of receiving and updating transaction options (see Debow, Abstract).
Regarding Claim 12, Cella in view of Hunn, Debow, and Schanz discloses the method of Claim 11, wherein:
Cella does not disclose trigger the identified endpoint to search external resources for possible cancellation actions.  Debow discloses trigger the identified endpoint to search external resources for possible cancellation actions (see Debow, paragraph [0086], where at step 100, the issuer device receives information regarding a new option when the new option is not within the issuer change parameters; in this instance, the transaction processing entity device is processing an automatic or manual updating of the options data file [it is the position of the Examiner that manual updating suggests the use of a user interface]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cella with Debow for the benefit of receiving and updating transaction options (see Debow, Abstract).
Regarding Claim 13, Cella in view of Hunn, Debow, and Schanz discloses the method of Claim 9, further comprising:
Jayaram does not disclose modify default available cancellation actions of the identified jurisdiction with newly defined cancellation actions entered via a user interface.  Debow discloses modify default available cancellation actions of the identified jurisdiction with newly defined cancellation actions entered via a user interface (see Debow, paragraph [0086], where at step 100, the issuer device receives information regarding a new option when the new option is not within the issuer change parameters; in this instance, the transaction processing entity device is processing an automatic or manual updating of the options data file [it is the position of the Examiner that manual updating suggests the use of a user interface]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Jayaram with Debow for the benefit of receiving and updating transaction options (see Debow, Abstract).
Regarding Claim 14, Cella in view of Hunn, Debow, and Schanz discloses the method of Claim 13, wherein:
Jayaram does not disclose change text content of a default cancellation action based on input received via the user interface.  Debow discloses change text content of a default cancellation action based on input received via the user interface (see Debow, paragraph [0086], where at step 100, the issuer device receives information regarding a new option when the new option is not within the issuer change parameters; in this instance, the transaction processing entity device is processing an automatic or manual updating of the options data file [it is the position of the Examiner that manual updating suggests the use of a user interface]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Jayaram with Debow for the benefit of receiving and updating transaction options (see Debow, Abstract).
Regarding Claim 17, Cella discloses a non-transitory computer-readable medium comprising instructions which when read by a processor cause a computer to perform a method comprising:
storing a cancellation engine in a memory that is coupled to a processor (see Cella, paragraph [2014], where methods and systems described herein may be deployed in part or in whole through a machine that executes computer software, program codes, and/or instructions on a processor);
receive, via an application programming interface (API) of the cancellation engine, a call from an external software application (see Cella, paragraph [0880 - 0883], where loan management circuit 5592 may be structured to interpret an event 5539 relevant to the loan, and to perform an action 5538 related to the loan in response to the event relevant to the loan … The action related to the loan may include at least one of: modifying the terms and conditions for the loan, providing a notice to one of the parties, providing a required notice to a borrower of the loan, and foreclosing on a property subject to the loan.  The corresponding API components of the circuits may further include user interfaces structured to interact with a plurality of users of the system);
Cella does not disclose:
identify a document type of the electronic document and a jurisdiction of the electronic document based on a document identifier included in the call;
determine that no available cancellation actions exist for the electronic document at the cancellation engine based on the identified jurisdiction and document type;
in response to the determination, identify an endpoint associated with the electronic document and retrieve one or more available cancellation actions from an external source via the identified endpoint; and
output, via the API from which the call was received, information about the one or more available cancellation actions to a user interface of the external software application.
The combination of Cella and Hunn discloses: 
identify a document type of the electronic document (see Cella, paragraph [0158], where Certain considerations for the person of skill in the art, or embodiments of the present disclosure in choosing an appropriate geolocation to manage, include, without limitation: the legality of the geolocation given the jurisdiction of the transaction, the data available for a given collateral, the anticipated transaction type (loan, bond or debt), the specific type of collateral, the ratio of the loan to value, the ratio of the collateral to the loan, the gross transaction/loan amount, the frequency of travel of the borrower to certain jurisdictions and other considerations) and a jurisdiction of the electronic document (see Cella, paragraph [0952], where jurisdiction definition circuit 7398 may be structured to determine a jurisdiction for at least one of the plurality of entities in response to the location information; see also paragraph [0883], where The corresponding API components of the circuits may further include user interfaces structured to interact with a plurality of users of the system) based on a document identifier included in the call (see Hunn, paragraph [0035], where Fig. 29 is a schematic demonstrating a contract object graph data structure being queried via API to display data to a user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cella with Hunn for the benefit of forming, storing, managing, and executing contracts (see Hunn, Abstract).
The combination of Cella and Hunn does not disclose:
determine that no available cancellation actions exist for the electronic document at the cancellation engine based on the identified jurisdiction and document type;
in response to the determination, identify an endpoint associated with the electronic document and retrieve one or more available cancellation actions from an external source via the identified endpoint; and
output, via the API from which the call was received, information about the one or more available cancellation actions to a user interface of the external software application.
Debow discloses:
determine that no available cancellation actions exist for the electronic document at the cancellation engine based on the identified jurisdiction and document type (see Debow, paragraph [0086], where at step 100, the issuer device receives information regarding a new option when the new option is not within the issuer change parameters; in this instance, the transaction processing entity device is processing an automatic or manual updating of the options data file [it is the position of the Examiner that manual updating suggests the use of a user interface]); and
in response to the determination, identify an endpoint associated with the electronic document and retrieve one or more available cancellation actions from an external source via the identified endpoint (see Debow, paragraph [0086], where at step 100, the issuer device receives information regarding a new option when the new option is not within the issuer change parameters; in this instance, the transaction processing entity device is processing an automatic or manual updating of the options data file [it is the position of the Examiner that manual updating suggests the use of a user interface]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cella and Hunn with Debow for the benefit of receiving and updating transaction options (see Debow, Abstract).
The combination of Cella, Hunn, and Debow does not disclose:
output, via the API from which the call was received, information about the one or more available cancellation actions to a user interface of the external software application.
The combination of Cella, Hunn, Debow, and  Schanz discloses output, via the API from which the call was received (see Hunn, paragraph [0035], where Fig. 29 is a schematic demonstrating a contract object graph data structure being queried via API to display data to a user), information about the one or more available cancellation actions to a user interface of the external software application (see Schanz, column 2, lines 38, where in response to the user selections, elements of the selected component that are unique to the first and second legal jurisdictions, respectively, are displayed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cella, Hunn, and Debow with Schanz for the benefit of displaying unique and common legal requirements for a regulated activity among multiple jurisdictions (see Schanz, Abstract).
Regarding Claim 18, Cella in view of Hunn, Debow, and Schanz discloses the computing system of Claim 1, wherein:
Cella does not disclose the call received via the API comprises a document type of the electronic document, a unique identifier of the electronic document, and an identifier of one or more jurisdictions associated with the document. The combination of Cella and Hunn discloses the call received via the API comprises a document type of the electronic document (see Cella, paragraph [0158], where Certain considerations for the person of skill in the art, or embodiments of the present disclosure in choosing an appropriate geolocation to manage, include, without limitation: the legality of the geolocation given the jurisdiction of the transaction, the data available for a given collateral, the anticipated transaction type (loan, bond or debt), the specific type of collateral, the ratio of the loan to value, the ratio of the collateral to the loan, the gross transaction/loan amount, the frequency of travel of the borrower to certain jurisdictions and other considerations), a unique identifier of the electronic document (see Hunn, paragraph [0035], where Fig. 29 is a schematic demonstrating a contract object graph data structure being queried via API to display data to a user), and an identifier of one or more jurisdictions associated with the document (see Cella, paragraph [0952], where jurisdiction definition circuit 7398 may be structured to determine a jurisdiction for at least one of the plurality of entities in response to the location information; see also paragraph [0883], where The corresponding API components of the circuits may further include user interfaces structured to interact with a plurality of users of the system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cella with Hunn for the benefit of forming, storing, managing, and executing contracts (see Hunn, Abstract).
Regarding Claim 19, Cella in view of Hunn, Debow, and Schanz discloses the non-transitory computer-readable medium of Claim 17, wherein the method further comprises:
Cella does not disclose checking with the external source whether the one or more available cancellation actions exist in response to the determination that no available cancellation actions exist for the electronic document at the cancellation engine.  Debow discloses checking with the external source whether the one or more available cancellation actions exist in response to the determination that no available cancellation actions exist for the electronic document at the cancellation engine (see Debow, paragraph [0086], where at step 100, the issuer device receives information regarding a new option when the new option is not within the issuer change parameters; in this instance, the transaction processing entity device is processing an automatic or manual updating of the options data file [it is the position of the Examiner that manual updating suggests the use of a user interface]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cella with Debow for the benefit of receiving and updating transaction options (see Debow, Abstract).
Regarding Claim 20, Cella in view of Hunn, Debow, and Schanz discloses the non-transitory computer-readable medium of Claim 19, wherein:
Cella does not disclose trigger the identified endpoint to search external resources for possible cancellation actions.  Debow discloses trigger the identified endpoint to search external resources for possible cancellation actions (see Debow, paragraph [0086], where at step 100, the issuer device receives information regarding a new option when the new option is not within the issuer change parameters; in this instance, the transaction processing entity device is processing an automatic or manual updating of the options data file [it is the position of the Examiner that manual updating suggests the use of a user interface]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cella with Debow for the benefit of receiving and updating transaction options (see Debow, Abstract).
Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cella, Hunn, Debow, and Schanz as applied to Claims 1-6, 9-14, and 17-20 above, and further in view of Kukla (PG Pub. No. 2021/0240748 A1).
Regarding Claim 7, Cella in view of Hunn, Debow, and Schanz discloses the computing system of Claim 1, wherein the processor is further configured to:
Cella does not disclose output a data structure comprising structured text describing a process of how the electronic document is canceled.  Kukla discloses output a data structure comprising structured text describing a process of how the electronic document is canceled (see Kukla, paragraph [0014], where opportunity documents are generally described entirely in prose or semi-structured text (e.g. tables, lists), encoding a wide range of information (requirements, constraints, deadlines, terms and conditions; see also Claim 9, where the method includes automatically presenting to a user a structured representation of opportunity information for the opportunity, the opportunity information comprising: a unique identifier for the opportunity, a title, a description, an indication of a source of the opportunity, and a due date).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cella with Kukla for the benefit of automatically assessing structured data for decision making (see Kukla, Abstract).
Regarding Claim 8, Cella in view of Hunn, Debow, and Schanz discloses the computing system of Claim 1, wherein the processor is further configured to:
Cella does not disclose output a data structure comprising structured text describing when in time the electronic document must be canceled.  Kukla discloses output a data structure comprising structured text describing when in time the electronic document must be cancelled (see Kukla, paragraph [0030], where information extractor may identify and extract specific dates and/or time periods and associate those dates and/or time periods with specific business objects or attributes (such as period of performance)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cella with Kukla for the benefit of automatically assessing structured data for decision making (see Kukla, Abstract).
Regarding Claim 15, Cella in view of Hunn, Debow, and Schanz discloses the method of Claim 9, wherein:
Cella does not disclose output a data structure comprising structured text describing a process of how the electronic document is canceled.  Kukla discloses output a data structure comprising structured text describing a process of how the electronic document is canceled (see Kukla, paragraph [0014], where opportunity documents are generally described entirely in prose or semi-structured text (e.g. tables, lists), encoding a wide range of information (requirements, constraints, deadlines, terms and conditions; see also Claim 9, where the method includes automatically presenting to a user a structured representation of opportunity information for the opportunity, the opportunity information comprising: a unique identifier for the opportunity, a title, a description, an indication of a source of the opportunity, and a due date).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cella with Kukla for the benefit of automatically assessing structured data for decision making (see Kukla, Abstract).
Regarding Claim 16, Cella in view of Hunn, Debow, and Schanz discloses the method of Claim 9, wherein:
Cella does not disclose output a data structure comprising structured text describing when in time the electronic document must be canceled.  Kukla discloses output a data structure comprising structured text describing when in time the electronic document must be cancelled (see Kukla, paragraph [0030], where information extractor may identify and extract specific dates and/or time periods and associate those dates and/or time periods with specific business objects or attributes (such as period of performance)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cella with Kukla for the benefit of automatically assessing structured data for decision making (see Kukla, Abstract).
Response to Arguments
Applicant’s Arguments, filed June 21, 2022, have been fully considered, but they are moot in light of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Jayaram (PG Pub. No. 2018/0204216 A1), which discloses transaction settlement systems and methods.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161        





















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161